NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            SEP 18 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-30256

               Plaintiff - Appellee,             D.C. No. 2:13-cr-02062-TOR-1

 v.
                                                 MEMORANDUM*
ARNULFO RICARDO MARTINEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, District Judge, Presiding

                           Submitted September 16, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Arnulfo Ricardo Martinez appeals from the district court’s judgment and

challenges the conviction and 80-month sentence for possession with intent to

distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Martinez’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Martinez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Martinez has waived his right to appeal his conviction and sentence.

Because the record discloses no arguable issue as to the validity of the appeal

waivers, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

         Counsel’s motion to withdraw as counsel is GRANTED.

         DISMISSED.




                                           2